DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2	Claims 5, 12 and 13 objected to because of the following informalities: 
Claim 5, 12 and 13 are depend on more than one claim.  Appropriate correction is required.
Claim 13 also recites the limitation “process method”. The word “method” should be deleted to make the claim in a proper form.
Claim Rejections - 35 USC § 102
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10 and 12-15 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Hall-Goulle et al. (US 2007/0000076 A1).
.
Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall-Goulle et al. (US 2007/0000076 A1).
Hall-Goulle et al. (US’ 076 A1) teaches a process for printing or dyeing cellulose/polyester mixed fibers comprising applying to the fibers a mixture of dyes (see page 15, paragraph, 0025), wherein the dyes include a dye compound having a formula similar to the claimed formula (1), when in the claimed formula (1), R1 is a hydrogen atom, R2 and R3 are alkyl radicals substituted with methoxy (alkoxy) radicals (see page 4, formula 102), and wherein the mixture also comprises a dyeing having a formula (2) which is similar to the claimed formula (2), when in the reference’s formula (2), R11 and R13 denote the radical of formula (2a), R12 and  R14-R16  denote hydrogen atoms and when in the claimed formula (2), X are S atoms as claimed (see page 2, formulae (2) and (2a) and page 6, compound (119)).
 The instant claims differ from the teaching of Hall-Goulle et al. (US’ 076 A1) by reciting the percentage amounts of the dyes. The claims also differ by reciting a process comprising applying the dyes to the fibers by using inkjet-printing.
However, Hall-Goulle et al. (US’ 076 A1) teaches a dispersion wherein each dye presents in the amounts of 29.2% (see page 15, paragraph, 0037). Hall-Goulle et al. (US’ 076 A1) also teaches that the printing is applied in a classical way on the textile (see page 16, paragraph, 0058).

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EISA B ELHILO/Primary Examiner, Art Unit 1761